EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Pennington on 9/28/21 to correct minor informalities.
The application has been amended as follows: 
Claim 1, line 19, “300b” has been deleted.
Claim 1, in each of lines 12, 15 and 22, “circulators” has been changed to--circulator--.
Claim 1, line 21, “the two” has been changed to --two--.
Claim 6, line 2, “circulators” has been changed to --circulator--.
Claim 7, in both lines 2 and 4, “circulators” has been changed to --circulator--.
Claim 8, line 4, “antennas” has been changed to --antenna--.
Claim 8, line 5, “antennas” has been deleted.
Claim 8, in each of lines 9, 12 and 20, “circulators” has been changed to --circulator--.
Claim 10, line 2, “antennas” has been changed to --antenna--.
Claim 10, line 4, “circulators” has been changed to --circulator--.
The dependency of claim 11 has been changed from “claim 8” to --claim 10--.
The dependency of claim 13 has been changed from “claim 8” to --claim 10--.
Claim 14, line 2, “circulators” has been changed to --circulator--.
Claim 15, in both lines 2 and 4, “circulators” has been changed to --circulator--.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8 and 10-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/28/2021